ROBERTS, Justice.
This is an appeal from a judgment designated an “amended partial summary judgment” entered by the trial judge for the avowed purpose of providing the losing party with an opportunity to appeal from the “partial summary judgment” previously entered and as to which the appeal time had expired. The appellee has filed a motion to quash the appeal on the ground that the trial judge is without authority to extend, either directly or indirectly, the time for filing a notice of appeal. The contention is sound and must be sustained. Wieczorek v. Williams, Fla.1954, 71 So.2d 262.
No opinion is expressed as to the propriety of entering a so-called “partial summary judgment” on one of the two separate and distinct claims incorporated in the complaint, in the absence of a rule of civil procedure in this state similar to Rule 54 (b) of the Federal Rules of Civil Procedure, 28 U.S.C.A., nor as to whether Rule 1.36 of the Florida Rules of Civil Procedure, 30 F.S.A., providing for the entry of summary judgment upon “all or any part” of a claim, contemplates more than a pretrial sifting of the issues. Cf. Biggins v. Oltmer Iron Works, 7 Cir., 1946, 154 F.2d 214; 3 Moore’s Federal Practice, 1st Ed. 1938, 3175.
The motion of the appellee to quash the appeal is granted, and the appeal is quashed.
It is so ordered.
DREW, C. J., and THOMAS and O’CONNELL, JJ., concur.